Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6 recites “transfer” rather than –transfers--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“a heat generating apparatus” includes the generic/nonce term “apparatus” coupled with the function of generating heat. A return to the specification provides a chiller. Therefor the limitation is interpreted as a chiller or equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-13 recite “preferably” which makes unclear if the limitations that follow are required by the claims or merely a preferred embodiment.



	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ootani et al (US 9,759,449).
Regarding claim 1, Ootani discloses a heating system for heating a fluid, comprising:
a first heat exchanger (12);
a first pump (21) coupled to the first heat exchanger (12);
a heat generating apparatus (6; is a heat source and generates heat for the downstream heat exchangers) coupled to the first pump (21);
a storage tank (3) for receiving and storing a fluid;
wherein, the heat generating apparatus (6) generates heat and transfers the heat to the first heat exchanger (12) to preheat the fluid flowing into the first heat exchanger to a first temperature (7:20-22; 3:23-27);
wherein the heating system is integrated with a heat pump (4) having a refrigerant circulating within the heat pump;
wherein, the heat pump (4) receives heat generated from the heat generating apparatus (at evaporator 16) to compress and transfer the heat to the preheated fluid to a second temperature  (at heat exchanger 17) when the preheated fluid from the first heat exchanger flows through the heat pump; and
wherein, the heat pump further transfers heat to the storage tank (3) to further heat pump the fluid stored in the storage tank to a third temperature (via heat exchanger 14).
Regarding claim 2, Ootani discloses the heat pump comprises an evaporator (16) coupled to the first pump (21) for receiving a heat source medium from the heat generating apparatus (6) to vaporize the refrigerant in liquid state received from an expansion valve (15).
Regarding claim 3, Ootani discloses the heat pump (4) comprises a compressor (13) for receiving the vapor from the evaporator (16) and compresses the vapor into a high pressure and temperature vapor using electrical power.
Regarding claim 4, Ootani discloses the heat pump (4) comprises a condenser (14) for receiving the high pressure and temperature vapor from the compressor (13) to condense the vapor into liquid and to discharge the heat released from the vapor.
Regarding claim 5, Ootani discloses the condenser (14) is coupled to the storage tank (3) and released heat is transfer from the condenser to the storage tank to heat up the fluid stored therein to the third temperature.
Regarding claim 6, Ootani discloses the heat pump (4) comprises a second heat exchanger (17) coupled to the first heat exchanger (12) for receiving preheated fluid discharged from the first heat exchanger (12).
Regarding claim 7, Ootani discloses the second heat exchanger (17) receives heat discharged from the condenser (14) to further heat up the preheated fluid flowing through the second heat exchanger (17) to the second temperature (7:19-22).
Regarding claim 9, Ootani discloses the storage tank (3) is a thermal storage tank (3).
Regarding claim 10, Ootani discloses the heat generating apparatus is a chiller (the fluid is cooled or chilled through operation and therefor is a chiller).
Regarding claim 13, Ootani discloses the third temperature is in the ranger of 58-85°C (6:33 “75°C”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ootani et al (US 9,759,449).
Regarding claim 8, Ootani discloses the heating system of claim 1, but lacks a second pump between the storage tank (3) and condenser (14). Rather Ootani utilizes 14 to heat fluid on its way to the storage tank 3. The examiner takes official notice that intervening heat transfer loops utilizing pumps are old and well known. It would have been obvious to one of ordinary skill in the art to have provided Ootani with such a loop and pump in order to enable temperature maintenance within the tank 3 without the introduction of new fluid, consistent with common water heater holding operation.
Regarding claim 10, Ootani as noted above in one reading can be said to include a chiller. In an alternative view Ootani does not disclose that 6 is a chiller in the sense of a refrigeration cycle. Examiner takes official notice that chillers in cascade arrangement are old and well known. It would have been obvious to one of ordinary skill in the art to have utilized a chiller refrigeration cycle in stepping from the waste water at 6 to the evaporator at 16 in order to further boost the heat provided by heat pump 4. It is old and well known that cascade arrangements allow for greater temperature climbs.
Regarding claims 11 and 12, Ootani discloses gradual heating corresponding to the first and second temperatures (7:19-22) but lacks the stated temperature values. It has been held that the optimization of a result-effective variable is obvious. In this instance the gradual increase of temperature corresponds to the delivery temperature of the fluid. Therefor because the claimed temperatures are recognized as effecting the result of the delivered third temperature; the claimed values are not a product of innovation but of ordinary skill and are obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763